THE COURT.
Plaintiff sued for breach of promise to marry. Defendant filed a demurrer which was both general *Page 702 
and special. The demurrer was sustained without leave to amend and judgment was then entered for defendant. Within due time plaintiff moved to set aside the judgment and sought leave to amend her complaint, but these applications were denied.
The appeal is taken from the judgment. The transcript was filed in September, 1923, and appellant's brief was filed in October of the same year. No brief has been filed by respondent, and though notice was given to appear on June 9, 1930, and show cause why the judgment should not be reversed, no appearance has been made.
[1] The complaint states a complete cause of action in breach of contract and, though some of the grounds of the special demurrer seem to be well taken, it was error to sustain the demurrer without leave to amend. (Payne v. Baehr, 153 Cal. 441, 447 [95 P. 895]; Schaake v. Eagle etc. Can Co.,135 Cal. 472, 480 [63 P. 1025, 67 P. 759]; Blodgett v.Rowlet, 86 Cal.App. 32, 36 [260 P. 324].)
The judgment is reversed.